Title: William Strahan to Deborah Franklin, 13 December 1757
From: Strahan, William
To: Franklin, Deborah


Dear Madam,
London, December 13, 1757.
I will not write to you, for the future, as a stranger whom I never had the happiness of seeing, but as to one with whom I have been for some time acquainted, for having had the pleasure for several months past, to be personally known to what you will readily allow, to be your better half, you’ll permit me to fancy, I am by no means ignorant of the essential qualities of the other.
I had for many years, conceived a very high, and now find, a very just opinion of Mr. Franklin; this I was naturally led to by the concurring testimony of every body, who knew him, (for the voice of his enemies, if he had any, never reached me) and by the opportunities I have had of judging for myself, during my correspondence with him for a dozen years. But though the notion I had formed of him, in my own mind, before I had the pleasure of seeing him, was really as far as it went, just enough; I must confess it was very unequal to what I now know his singular merit deserves.
I own it is somewhat odd, to entertain a lady with the character of her husband, who must herself, of all others, be the least ignorant in that particular. But as all who know me, know that I cannot help speaking my sentiments freely, on any subject that strikes me in a great degree, so I choose to write my mind in regard to Mr. Franklin, before all others to you, because you are the most unexceptionable judge of the truth and propriety of what I say, and because I am persuaded you will listen to me, not only with patience but with pleasure; and indeed, whatever your own personal qualities may be, however amiable and engaging in my mind, your being the choice of such a man, must add greatly to your honour, to be the wife of one who has so much ability, inclination, and success, if you view him in a public capacity, in being eminently useful to his country, must necessarily confer on you great reputation, and to be the bosom friend of one who is equally fitted to promote any kind of domestic happiness, must as necessarily be the constant spring of the most substantial comfort to you.
For my own part, I never saw a man who was, in every respect, so perfectly agreeable to me. Some are amiable in one view, some in another, he in all. Now madam as I know the ladies here consider him in exactly the same light I do, upon my word I think you should come over, with all convenient speed to look after your interest; not but that I think him as faithful to his Joan, as any man breathing; but who knows what repeated and strong temptation, may in time, and while he is at so great a distance from you, accomplish. Besides, what a delightful expedition would this be to Miss Franklin, and how much must it amuse and improve her, to see and live a while in this great city. I know you will object to the length of the voyage and the danger of the seas, but truly this is more terrible in apprehension than in reality; of all the ways of travelling it is the easiest and most expeditious; and as for the danger, there has not a soul been lost between Philadelphia and this, in my memory; and I believe, not one ship taken by the enemy. Is the trouble and risque then of such a voyage, to be compared in any degree, with the pleasure it will afford you and your best friends. By no means. Instead of being afraid of the sea, we ought to have a particular regard for it, as it is so far from being a bar to the communication and intercourse of different and far distant countries, that it facilitates their correspondence in a very high degree. Nay more, it conveys in the floating castles of your mother country, that protection and assistance which I trust will soon give peace to your borders. I might urge as an additional inducement for you to come over in the spring, that the important business with which Mr. Franklin is charged, in the service of his country, (which I dare say you would wish above all things may be brought to a happy conclusion) may very probably detain him more than one season, which will exhaust your patience to such a degree, that you may repent, when too late, you did not listen to my advice.
Your son I really think one of the prettiest young gentlemen I ever knew from America. He seems to me [to] have a solidity of judgment, not very often to be met with in one of his years. This with the daily opportunities he has of improving himself in the company of his father, who is at the same time his friend, his brother, his intimate, and easy companion, affords an agreeable prospect, that your husband’s virtues and usefulness to his country, may be prolonged beyond the date of his own life.
Your daughter (I wish I could call her mine), I find by the reports of all who know her, is a very amiable girl in all respects; but of her I shall say nothing, till I have the pleasure of seeing her. Only I must observe to you, that being the mistress of such a family, is a degree of happiness perhaps the greatest that falls to the lot of humanity. I sincerely wish you, very long, the unabated enjoyment of them. I leave it to your friend, to write you every thing from this place, you would desire to know. But I cannot take my leave of you without informing you that Mr. F. has the good fortune to lodge with a very discreet good gentlewoman, who is particularly careful of him, who attended him during a very severe cold he was some time ago seized with, with an assiduity, concern, and tenderness, which perhaps, only yourself could equal: so that I don’t think you could have a better substitute till you come over, to take him under your own protection. He is now perfectly recovered.
My own family are, I thank God, just now in perfect health. My wife joins me in kindest compliments to you and dear Miss, not forgetting her honest son David and his fire-side. I wish you a speedy and happy meeting with your friends on this side of the water, which will give great pleasure to, Dear madam, Your most affectionate, Humble servant,
William Strahan.
